 BEYOND COMMERCE, INC.
 
OPTION CERTIFICATE
(Non-Qualified Stock Option)
 
THIS IS TO CERTIFY that Beyond Commerce, Inc., a Nevada corporation (the
“Company”), has granted to the person named below (“Optionee”) a stock option
(the “Option”) to purchase shares (the “Option Shares”) of the Company’s Common
Stock under its 2008 Equity Incentive Plan (the “Plan”) upon the terms and
conditions set forth below and in the attached Stock Option Agreement:
 
Name of Optionee:
                
Address of Optionee:
                                          
Number of Option Shares:
                    
Option Exercise Price:
 
$
      
per share          
Date of Grant:
                    
Option Expiration Date:
             



Exercise Schedule:  The Option shall become exercisable (“vest”) as follows:
 
[ALTERNATIVE PROVISIONS….CHOOSE ONE BEFORE PREPARING THE CERTIFICATE]
 
Date
 
Number of Shares
   
 
      

 
Provided that the Option has not been terminated prior to such date, the Option
shall “vest” on the following schedule:  One-third (1/3) of all of the Option
Shares subject to this Options shall vest on the first anniversary of the Date
of Grant; thereafter, for each of the next 24 months, one-thirtysixth (1/36th)
of all of the Option Shares subject to this Option shall vest at the end of each
calendar month following the first anniversary of the Grant Date.  Once vested,
this Option shall thereafter remain exercisable as to such Option Shares until
the Option Expiration Date, unless this Option is terminated pursuant to
Paragraphs 4 or 6.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has granted to Optionee the Option as of the
Date of Grant set forth above.
 

 
BEYOND COMMERCE, INC.
       
By
   
 
Its
               
OPTIONEE
                   



2

--------------------------------------------------------------------------------


STOCK OPTION AGREEMENT
(Non-Qualified Stock Option)
 


This STOCK OPTION AGREEMENT (this “Agreement”) is made and entered into as of
the Date of Grant set forth in the Option Certificate to which this Agreement is
attached (the “Certificate”) by and between Beyond Commerce, Inc., a Nevada
corporation (the “Company”), and the optionee (the “Optionee”) named in the
Certificate.
 
Pursuant to the 2008 Equity Incentive Plan of the Company (the “Plan”), the
Administrator has determined that Optionee is to be granted, on the terms and
conditions set forth in this Agreement and in the Plan, an option to purchase
shares of the Company’s Common Stock (the “Common Stock”).  Capitalized terms
not otherwise defined in this Agreement shall have the meanings ascribed to them
in the Plan.
 
The Company and Optionee agree as follows:
 
1. Grant of Option.  The Company hereby grants to Optionee, upon the terms and
subject to the conditions set forth in this Agreement, an Option (the “Option”)
to purchase all or any portion of that number of shares of Common Stock set
forth in the Certificate (the “Option Shares”), at the exercise price set forth
in the Certificate (the “Exercise Price”).
 
2. Vesting
 
2.1. The Option shall “vest” and become exercisable in installments upon and
after the dates set forth under the caption “Exercise Schedule” in the
Certificate.  The installments shall be cumulative; i.e., the Option may be
exercised, as to any or all Shares covered by an installment, at any time or
times after the installment first becomes exercisable and until expiration or
termination of the Option.
 
2.2. No vesting shall occur after the Service Termination Date.  The “Service
Termination Date” shall mean the date the Optionee ceases to be an employee,
director, consultant or advisor to the Company or any of its Affiliates.  The
Service Termination Date shall not occur for so long as Optionee is an employee,
director, consultant or advisor of or to the Company or any of its
Affiliates.  For purposes of this Agreement, Optionee’s employment shall not be
deemed to terminate by reason of sick leave, military leave or other leave of
absence approved by the Administrator, if the period of any such leave does not
exceed 90 days or, if longer, if Optionee’s right to reemployment by the Company
or any Affiliate is guaranteed either contractually or by statute.
 
2.3. Notwithstanding anything to the contrary contained in this Agreement, the
Option may not be exercised, in whole or in part, unless and until (i) any
then-applicable requirements of all state and federal laws and regulatory
agencies shall have been fully complied with to the satisfaction of the Company
and its counsel, and (ii) the Optionee has repaid in full any outstanding cash
loans or advances that the Company made to him.
 
3

--------------------------------------------------------------------------------


3. Exercise of the Option
 
3.1. The Option may be exercised, in whole or in part, only by delivery to the
Company of:
 
3.1.1 written notice of the exercise of the Option in form identical to Exhibit
“A” attached to this Agreement stating the number of Option Shares being
purchased (the “Purchased Shares”); and
 
3.1.2 payment of the Exercise Price (i) in cash or cash equivalent; or (ii) with
the approval of the Administrator, by delivery to the Company of such other
consideration (such as a note or shares of Common Stock) acceptable to the
Administrator and authorized under the Plan.
 
3.2. Following receipt of the exercise notice, any other applicable documents
and the payment referred to above, the Company shall, within 30 days, cause
certificates representing the Purchased Shares to be delivered to Optionee
either at Optionee’s address set forth in the records of the Company or at such
other address as Optionee may designate in writing to the Company; provided;
however, that the Company shall not be obligated to issue a fraction or
fractions of a share otherwise issuable upon exercise of the Option, and may pay
to Optionee, in cash or cash equivalent, the fair market value of any such
fraction or fractions of a share as of the date of exercise.
 
3.3. If requested by the Administrator, Optionee shall also deliver this
Agreement to the Secretary of the Company, who shall endorse hereon a notation
of the exercise and return this Agreement to Optionee.  The date of exercise of
an Option that is validly exercised shall be deemed to be the date on which
there shall have been delivered to the Administrator the instruments referred to
in this Section 3.  Optionee shall not be deemed to be a holder of any Option
Shares pursuant to exercise of the Option until the date of issuance of a stock
certificate to him or her for such Shares following payment in full for the
Option Shares purchased.
 
3.4. As a condition to exercise of this Option, the Company may require Optionee
to pay over to the Company all applicable federal, state and local taxes which
the Company is required to withhold with respect to the exercise of this
Option.  At the discretion of the Administrator and upon the request of
Optionee, the minimum statutory withholding tax requirements may be satisfied by
the withholding of Shares otherwise issuable to Optionee upon the exercise of
this Option.
 
4. Termination of Option
 
4.1. The Option shall terminate and expire upon the earliest to occur of: (i)
the Option Expiration Date set forth in the Option Certificate; (ii) the
Termination Date; and (iii) immediately prior to a Corporate Transaction unless
the Administrator has determined that the Option shall survive.  Following the
Service Termination Date, and prior to the Termination Date, the Option may be
exercised only to the extent vested as of the date of the Service Termination
Date.
 
4

--------------------------------------------------------------------------------


4.2. For purposes of this Agreement:
 
4.2.1 “Termination Date” shall be: (a) the date 90 days following the Service
Termination Date unless Optionee’s employment is terminated For Cause or as a
result of the death or disability of Optionee; (b) upon the Service Termination
Date if Optionee’s employment is terminated For Cause; or (c) one year following
the Service Termination Date as a result of the death or disability of Optionee.
 
4.2.2 “For Cause” shall mean Optionee’s loss of employment by the Company or any
of its Affiliates due to Optionee’s (a) willful breach or habitual neglect or
continued incapacity to perform Optionee’s required duties, (b) commission of
acts of dishonesty, fraud, misrepresentation or other acts of moral turpitude in
connection with Optionee’s services to the Company or its Affiliates or which in
the determination of the Administrator would prevent the effective performance
of Optionee’s duties, or (c) termination for cause under any employment
agreement between the Company and Optionee (as “for cause” is defined therein).
 
5. Adjustment.  The number of shares and exercise price of this Option shall be
subject to adjustment under the circumstances contemplated by the Plan.
 
6. Corporate Transactions.  The Option shall terminate upon consummation of the
Corporate Transaction unless the Administrator determines that the Option shall
survive.  If the Administrator determines that the Option shall survive, and if
the Company shall not be the surviving entity in the Corporate Transaction, the
Administrator shall provide that the Option shall be assumed or an equivalent
Option substituted by an applicable successor entity or any Affiliate of the
successor entity.  If the Option is to terminate upon consummation of the
Corporate Transaction, the Option shall vest and become fully exercisable
immediately prior to the consummation of the Corporate Transaction (provided
that the Option has not expired by its terms).  The Administrator shall notify
each Optionee of a proposed Corporate Transaction at least 30 days prior thereto
or as soon as may be practicable, and the exercise of any Option by the Optionee
thereafter shall be contingent upon consummation of the Corporate Transaction
unless the Optionee expressly elects otherwise with respect to vested shares.
 
7. Modification.  Subject to the terms and conditions and within the limitations
of the Plan, the Administrator may modify, extend or renew the Option or accept
the surrender of, and authorize the grant of a new option in substitution for,
the Option (to the extent not previously exercised).  No modification of the
Option shall be made which, without the consent of Optionee, would cause the
Option to fail to continue to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code or would alter or impair any rights of
Optionee under the Option.
 
8. Tax Withholding.  As a condition to exercise of this Option, the Company will
require Optionee to pay over to the Company all applicable federal, state and
local taxes which the Company is required to withhold with res­pect to the
exercise of this Option.  Notwithstanding Section 3 above, at the discretion of
the Administrator and upon the request of Optionee, the minimum statutory
withholding tax require­ments may be satisfied by the withholding of shares of
Common Stock of the Company other­wise issuable to Optionee upon the exercise of
this Option.
 
5

--------------------------------------------------------------------------------


9. Incorporation of Plan.  This Agreement is made pursuant to the Plan, and it
is intended, and shall be interpreted in a manner, to comply with the Plan.  Any
provision of this Agreement inconsistent with the Plan shall be superseded and
governed by the Plan.
 
10. Restrictions on Sale of Purchased Shares.  Optionee understands that: (a)
unless the issuance of the Purchased Shares to Optionee upon exercise of the
Option is registered under the Securities Act of 1933, as amended (the
“Securities Act”), the Purchased Shares will be “restricted securities” within
the meaning of Rule 144 under such Act; (b) the Purchased Shares may not be
sold, transferred or assigned by the Optionee except pursuant to an effective
registration statement under the Securities Act or an exemption from
registration under the Securities Act; and (c) the Company is under no
obligation to file a registration statement under the Securities Act covering
the Option Shares.  Optionee agrees that any certificates evidencing Purchased
Shares may bear a legend indicating that their transferability is restricted in
accordance with applicable state and federal securities laws.
 
11. [OPTIONAL]  Non-Compete Agreement.  Notwithstanding anything to the contrary
provided herein, as a condition to the receipt of Option Shares pursuant to the
exercise of this Option, at any time during which this Option is outstanding and
for six months after any exercise of this Option or the receipt of Option Shares
pursuant to the exercise of this Option, Optionee shall not directly or
indirectly, as agent, employee, consultant, stockholder, partner or in any other
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as a consultant or advisor to, render services for, or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls, any venture or enterprise that directly or
indirectly competes with the Company, provided, however, that nothing contained
herein shall be construed to prevent Optionee from investing in the stock of any
competing corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Optionee is not involved in the business of
said corporation and if Optionee (together with Optionee’s spouse, parents,
siblings, and children) does not own more than an aggregate of 5% of the stock
of such corporation.  Optionee agrees to notify the Company within 10 days of
any violation of this Paragraph 11.  Failure to comply with this Paragraph 11
shall cause such Option and the exercise or issuance of Shares hereunder to be
rescinded and the benefit of such exercise or issuance to be repaid to the
Company.  Optionee agrees and understands that Optionee’s failure to comply with
this Paragraph 11 will subject Optionee’s benefit from the Option to be
forfeited and repaid to the Company, and Optionee agrees to do so within 10 days
of notification by the Company.
 
12. General Provisions.
 
12.1. Further Assurances.  Optionee shall promptly take all actions and execute
all documents requested by the Company that the Company deems to be reasonably
necessary to effectuate the term and intent of this Agreement.
 
12.2. Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, or by United States first
class, registered or certified mail, postage prepaid, addressed to the party at
the address set forth on the Certificate.  Any Notice, other than a Notice sent
by registered or certified mail, shall be effective when received; a Notice sent
by registered or certified mail, postage prepaid return receipt requested, shall
be effective on the earlier of when received or the third day following deposit
in the United States mails.  Any party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this Section.
 
6

--------------------------------------------------------------------------------


12.3. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
 
12.4. Governing Law.  This Agreement shall be governed by and construed in
accordance with the law of the State of Nevada applicable to contracts made in,
and to be performed within, that State.
 
12.5. Transfer of Rights under this Agreement.  The Company may at any time
transfer and assign its rights and delegate its obligations under this Agreement
to any other person, corporation, firm or entity, with or without consideration.
 
12.6. Option Non-transferable.  Optionee may not sell, transfer, assign or
otherwise dispose of the Option except by will or the laws of descent and
distribution, and only Optionee or his or her legal representative or guardian
may exercise the Option during Optionee’s lifetime.
 
12.7. No Right to Employment.  Nothing in this Option shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate Optionee’s employment, consulting or advising at any time, nor confer
upon Optionee any right to continue in the employ of, consult with or advise the
Company or any of its Affiliates.
 
12.8. Successors and Assigns.  Except to the extent specifically limited by the
terms and provision of this Agreement, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and personal representatives.
 
12.9. Miscellaneous.  Titles and captions contained in this Agreement are
inserted for convenience of reference only and do not constitute a part of this
Agreement for any other purpose.   Except as specifically provided herein,
neither this Agreement nor any right pursuant hereto or interest herein shall be
assignable by any of the parties hereto without the prior written consent of the
other party hereto.
 
12.10. Tax Treatment.  Optionee acknowledges that the tax treatment of the
Option, the Option Shares or any events or transactions with respect thereto may
be dependent upon various factors or events that are not determined by the Plan
or this Agreement.  The Company makes no representations with respect to and
hereby disclaims all responsibility as to such tax treatment.
 
The signature page of this Agreement consists of the last page of the
Certificate.
 
7

--------------------------------------------------------------------------------


EXHIBIT “A”
 
NOTICE OF EXERCISE
 
(To be signed only upon exercise of the Option)
 
TO:
Beyond Commerce, Inc.

 
The undersigned, the holder of the enclosed Stock Option Agreement
(Non-Qualified Stock Option), hereby irrevocably elects to exercise the purchase
right represented by the Option and to purchase thereunder ______* shares of
Common Stock of Beyond Commerce, Inc. (the “Company”) and herewith encloses
payment of $_________ in full payment of the purchase price of such shares being
purchased.
 

Dated:                                                
(Signature must conform in all respects to name of holder as specified on the
face of the Option)
                                       
(Address)
                                      
Social Security Number

 
*Insert here the number of shares being exercised without making adjustments for
stock splits, stock dividends or other additional Common Stock of the Company,
other securities or property which, pursuant to the adjustment provisions of
Section 5 of the Option, may be deliverable upon exercise.
 
8

--------------------------------------------------------------------------------

